UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008. [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-149158 SEMPER FLOWERS, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 26-1212244 (I.R.S. Employer Identification No.) 1040 First Avenue, Suite. 173, New York, New York 10021 (Address of principal executive offices) 212-861-9239 (Issuer’s telephone number) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, Par Value 0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act. Yeso Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Rule405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer o Accelerated Filer o Smaller Reporting Company x Non-Accelerated Filer o (Do not check of a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o The issuer’s revenues for its most recent fiscal year ended December 31, 2008, were As of February 10, 2009, the aggregate market value of shares of the issuer’s common stock held by non-affiliates was approximately $125,500. Shares of the issuer’s common stock held by each executive officer and director have been excluded in that such persons may be deemed to be affiliates of the issuer. This determination of affiliate status is not necessarily a conclusive determination for other purposes. SEMPER FLOWERS CORP. INDEX TO FORM 10-K Page Part I ITEM 1 Business 4 ITEM 1A Risk Factors 6 ITEM 1B Unresolved Staff Comments 9 ITEM 2 Properties 9 ITEM 3 Legal Proceedings 9 ITEM 4 Submission of Matters to a Vote of the Security Holders 9 Part II ITEM 5 Market for Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 10 ITEM 6 Selected Financial Data 10 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 7A Quantitative and Qualitative Disclosures About Market Risks 14 ITEM 8 Financial Statements and Supplementary Data 14 ITEM 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 14 ITEM 9A Controls and Procedures 14 ITEM 9B Other Information 14 Part III ITEM 10 Directors, Executive Officers and Corporate Governance 15 ITEM 11 Executive Compensation 16 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Director Independence 17 ITEM 13 Certain Relationships and Related Transactions 17 ITEM 14 Principal Accountant Fees and Services 18 ITEM 15 Exhibit, Financial Statement Schedules 18 2 Introductory Note Caution Concerning Forward-Looking Statements This Report and our other communications and statements may contain “forward-looking statements,” including statements about our beliefs, plans, objectives, goals, expectations, estimates, projections and intentions. These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control. The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties. Our actual future results may differ materially from those set forth in our forward-looking statements.
